UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           ϱͬϲͬϮϬϮϭ
 Antonio Sanders,

                                Plaintiff,
                                                            1:19-cv-01071 (JPC) (SDA)
                    -against-
                                                            ORDER SCHEDULING TELEPHONIC
 New World Design Build, Inc. et al.,                       SETTLEMENT CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

June 28, 2021 at 10:00 a.m. The settlement shall proceed by telephone. The Court will provide

dial-in information to the parties by email prior to the conference. The parties must comply with

the Settlement Conference Procedures for Magistrate Judge Stewart D. Aaron, available at

https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              May 6, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
